DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18th, 2022, has been entered.

Response to Amendment
Applicant’s Remarks/Arguments filed on August 18th, 2022, have been carefully considered.
Claims 1, 4-5, 8, 11-12, 15, and 18-19 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 8, and 15 are drawn to “analyzing” and “based on the analyzing”. Where the analyzing is used to determine which source would minimize write amplification, either the temporary component or the mirrored component. The examiner finds no mention of the word “analyze” or any of its derivatives in applicant’s specification. The applicant has cited paragraphs 0042-0043, 0047, 0061-0064 and figure 7. The examiner has review those areas of the specification and finds no teachings of actually weighing a choice of source based on write amplification. The paragraphs in the specification actually state there is a prioritization of the temporary component over the mirror such as paragraph 0064, “…the delta component is prioritized as the synchronization source…”. Paragraph 0043, again states the delta will substantially reduce the write amplification. The examiner has determined from the specification there is no teaching of “analyzing” a choice between two sources. The specification appears to already know the best source since multiple times it teaches prioritizing the temporary component. If applicant is intending to claim the operations of figure 7, then the claims should reflect the language used in the specification for such teachings. The examiner recommends applicant look at the first lines of paragraph 0044 that states the process which applicant maybe intending. 
Claims 2-7, 9-14, and 16-20, depend from a claim which fails to comply with the written description requirement, do not alleviate the issues of the claim from which they depend. Therefore, claims  2-7, 9-14, and 16-20 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the claims are drawn to analyzing and determining a choice of source data for the synchronization. However the choice appears to be hard coded in the claims by selecting the temporary component. The current claim language appears to supersede the need for the previous choice by always selecting the temporary component. The examiner has determined the analyzing to be indefinite since the choice is already made. Also the examiner fails to find any mention of the second option, if the analyzing was to pick the mirror component what is to occur? The examiner has determined that such confusion in the claims could be alleviated with better wording of the claim language. The examiner suggest applicant amend the claims to better describe the process, especially if applicant is intending to claim the process as detailed in paragraph 0044. 
Claims 2-7, 9-14, and 16-20, depend from a claim which is indefinite, do not alleviate the issues of the claim from which they depend. Therefore, claims 2-7, 9-14, and 16-20 also are indefinite.

Response to Arguments
		The examiner will withhold determination of allowability until the above 112 issues have been properly overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139